     Case 1:19-cv-00982-DAD-JLT Document 20 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11
      JABARI HALEEM MUIED,                             No. 1:19-cv-0982-NONE-JLT (PC)
12
                         Plaintiff,                    ORDER ADOPTING FINDINGS AND
13                                                     RECOMMENDATIONS TO DISMISS
             v.                                        CASE FOR FAILURE TO COMPLY WITH
14                                                     COURT ORDER AND FAILURE TO
      B. MAYFIELD,                                     PROSECUTE
15
                         Defendant.                    (Doc. No. 19)
16
                                                       CLERK TO CLOSE CASE
17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On October 2, 2020, the magistrate judge filed findings and recommendations to dismiss

22   this case for failure to comply with a court order and failure to prosecute. (Doc. No. 19.) The

23   findings and recommendations were served on plaintiff and contained notice to plaintiff that any

24   objections to the findings and recommendations were to be filed within fourteen days. (Id.)

25   Plaintiff has not filed objections to the findings and recommendations.

26          The court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

28   ORDERED that:
                                                         1
     Case 1:19-cv-00982-DAD-JLT Document 20 Filed 12/10/20 Page 2 of 2


 1
          1.     The findings and recommendations filed October 2, 2020, (Doc. No. 19), are
 2
                 adopted in full;
 3
          2.     This action is dismissed for failure to obey a court order and failure to prosecute;
 4
                 and
 5
          3.     The Clerk of Court is directed to assign a district judge to this case for the
 6
                 purpose of closing the case and then to CLOSE THIS CASE.
 7

 8   IT IS SO ORDERED.
 9
       Dated:   December 9, 2020
10                                                  UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
